                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Michael Romeo Geraci,                                 Case No. 21-cv-0541 (WMW/DTS)

                            Plaintiff,
                                                ORDER ADOPTING REPORT AND
       v.                                           RECOMMENDATION

Ned Wohlman et al.,

                            Defendants.


      This matter is before the Court on the May 5, 2021 Report and Recommendation

(R&R) of United States Magistrate Judge David T. Schultz. (Dkt. 13.) No objections to

the R&R have been filed. In the absence of timely objections, this Court reviews an R&R

for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir.

1996) (per curiam). Having reviewed the R&R, the Court finds no clear error.

                                         ORDER

      Based on the R&R and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The May 5, 2021 R&R, (Dkt. 13), is ADOPTED.

      2.     Plaintiff Michael Romeo Geraci’s application to proceed in forma pauperis,

(Dkt. 2), is DENIED.
      3.    Plaintiff Michael Romeo Geraci’s complaint, (Dkt. 1), is DISMISSED

WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 21, 2021                            s/Wilhelmina M. Wright
                                                Wilhelmina M. Wright
                                                United States District Judge




                                      2
